Citation Nr: 0729567	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-26 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a compensable rating for hydrocele left, 
status post left inguinal hernia repair.

3.  Entitlement to service connection for bilateral 
chondromalacia (referred to as the "bilateral knee 
condition").

4.  Entitlement to service connection for bilateral 
degenerative joint disease of the terminal phalanx of index 
finger (referred to as the "bilateral finger condition").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1979 and from January 1980 to January 2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.

In his VA Form 9 in June 2004, the veteran requested a 
hearing before a member of the Board at a local VA office.  
VA scheduled a Travel Board hearing in September 2006 but the 
veteran requested a postponement.  VA rescheduled another 
Travel Board hearing in March 2007 but the veteran cancelled 
it.  Hence, the Board considers his request withdrawn.


FINDINGS OF FACT

1.  Audiological testing in May 2003 revealed a designation 
of II for the right ear (between a 50 and 57 average puretone 
decibel hearing loss with an 88 percent speech 
discrimination), and a designation of II for the left ear 
(between a 50-57 average puretone decibel hearing loss with 
an 88 percent speech discrimination).

2.  The veteran's postoperative left inguinal hernia is not 
recurrent, readily reducible, or well supported by a truss or 
belt.

3.  The veteran's bilateral knee condition is as likely as 
not related to service.

4.  The veteran's bilateral index finger condition is as 
likely as not related to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of zero percent for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.85-4.87 (2006). 

2.  The criteria for an initial disability rating in excess 
of zero percent for postoperative left inguinal hernia have 
not been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.124a, Diagnostic Code 7338 
(2006).

3.  A bilateral knee condition was incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).  

4.  A bilateral index finger condition was incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West Supp. 2005); 
38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA determines disability ratings according to the Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. § Part 
4.  The percentage ratings in the Rating Schedule represent 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

I.  Hearing Loss

The veteran has bilateral hearing loss due to noise exposure 
from working on the flight line during active duty service.  
As a result, the RO issued a July 2003 rating decision which 
granted service connection for bilateral hearing loss and 
assigned a zero percent evaluation.  The veteran now seeks a 
higher evaluation for this condition.  Since this appeal 
ensued after the veteran disagreed with the initial rating 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 HZ, divided by four.  
See 38 C.F.R.  § 4.85.  VA uses Table VII to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

In this case, the record shows that VA evaluated the 
veteran's bilateral hearing loss in a compensation 
examination in May 2003.  When examined, audiometric testing 
in the right ear revealed puretone thresholds of 20, 20, 70, 
and 90 decibels at the 1000, 2000, 3000, and 4000 HZ levels, 
respectively, for an average of 50 decibels.  Audiometric 
testing in the left ear at those same levels showed puretone 
thresholds of 15, 30, 85, 90 decibels for an average of 55.  

Applying the above criteria to the facts of this case shows 
that the evidence does not warrant an initial evaluation in 
excess of zero percent for his bilateral hearing loss.  
Findings in the audiological report dated in May 2003 yield a 
numerical designation no greater than II for the right ear 
and II for the left ear.  Speech discrimination in both ears 
is 88 percent.  Entering the category designations for each 
ear into Table VII produces a noncompensable disability 
rating.  

The Board emphasizes that ". . . disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In the instant case, 
the mechanical application clearly establishes a 
noncompensable disability rating.  In addition, the VA 
audiometric examination did not demonstrate an exceptional 
pattern of hearing impairment and as such, there is no need 
to apply the provisions of 38 C.F.R. § 4.86.  As the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for his disability by the regular 
rating schedule. VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  Consequently, VA must deny the appeal.

II.  Left Inguinal Hernia

The veteran had a hydrocele left, status post left inguinal 
hernia repair during active duty service.  The RO granted 
service connection for left inguinal hernia in July 2003 and 
assigned a noncompensable disability rating.  The veteran now 
claims a higher evaluation for this condition.  Since this 
appeal ensued after the veteran disagreed with the initial 
rating assigned following a grant of service connection, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staging." 
See Fenderson v. West, 12 Vet. App. 119 (1999).

VA rates the veteran's current disability under Diagnostic 
Code 7338, which pertains to inguinal hernia.  38 C.F.R. § 
4.114.  VA assigns a noncompensable rating when the inguinal 
hernia is not operated but remediable or when it is small, 
reducible, or without true hernia protrusion.  

A 10 percent evaluation requires postoperative, recurrent 
inguinal hernia that is readily reducible and well supported 
by truss or belt. 

In the instant case, VA evaluated the veteran's left inguinal 
hernia repair in a May 2003 compensation examination.  During 
the examination, the veteran complained of burning and 
hyperesthesia over the incision of the left testicle.  
However, the examiner noted the veteran has a small hydrocele 
since surgery which is getting smaller and he will receive 
follow-up treatment.  The examination also revealed a 3 cm 
well-healed scar in the groin of the left inguinal hernia 
repair.  The examiner provided a diagnosis of hydrocele left, 
status post left inguinal hernia repair with no evidence of 
recurrence.  

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for his disability by the regular 
rating schedule. VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  

Accordingly, the Board finds that the preponderance of the 
evidence is against an initial compensable disability rating 
for postoperative left inguinal hernia repair.  38 C.F.R. § 
4.3.  Consequently, VA must deny the appeal.

III.  Bilateral Knee Condition

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The veteran claims he has patellar pain in both knees due to 
training in active duty service.  The Board finds that the 
evidence supports service connection for the veteran's 
bilateral knee condition.

The veteran's service medical records show that in August 
1976 he reported a right knee injury that resulted in pain 
and clicking of the knee cap.  The examiner provided a 
diagnosis of blunt right knee trauma.  An x-ray performed 
that same month found no significant abnormalities.  

In February 1996, the veteran's service medical records note 
complaints of bilateral knee pain associated with erythema 
and swelling.  The veteran reported that his bilateral knee 
pain occurs after running.  Such an indication during service 
provides evidence in support of this claim as it indicates an 
ongoing (while limited) problem during service.  The military 
physician observed mild bilateral knee pain and provided a 
diagnosis of patello-femoral pain syndrome.  

In December 2001, the veteran visited Dr. R.A.L., M.D., a 
private physician with complaints of bilateral knee pain.  
The examiner noted that activity exacerbates his knees and 
that the pain results from overuse.  In April 2002, the 
veteran indicated to Dr. R.A.L. that he continues to have 
occasional knee pain.

In his DD Form 2807-1, a document associated with his 
separation from the armed forces, the veteran checked the box 
yes for "swollen and painful joints," "knee trouble," and 
"any need to use corrective devices such as knees braces" 
in August 2002.  The record indicates that the veteran wears 
knee braces to support his bilateral knee condition while 
running.  

Although the veteran's earlier periodic physical examinations 
found his lower extremities were normal and his Reports of 
Medical History did not note any knee problems, the veteran's 
service medical records indicate that he had a right knee 
injury in August 1976 and they noted numerous complaints of 
pain in both knees.  Indeed, in his DD Form 2807-1, the 
veteran specifically indicated he has knee pain when it is 
cold and when he runs too much.  Hence, the veteran's service 
medical records provide evidence in support of this claim.

In May 2003, VA afforded the veteran a compensation 
examination to determine the nature and etiology of his 
bilateral knee condition.  The examination revealed 0 degrees 
of extension and 140 degrees of flexion for both knees.  
Indeed, the examiner found no valgus/varus instability, no 
anterior/posterior drawer sign, and a negative McMurray test.  
In this regard, the examiner indicated there was no joint 
line tenderness or effusion.  Indeed, the examiner noted a 
normal bilateral knee examination.  However, the examiner 
provided a diagnosis of early bilateral chondromalacia or 
patello-femoral pain syndrome; the same injury noted in his 
service medical records in February 1996, providing some 
limited evidence in support of this claim.

The veteran's post-service medical record, overall, provides 
limited evidence in support of this claim.

After carefully reviewing the record, the Board finds that 
the evidence regarding the etiology of the veteran's 
bilateral knee condition is in relative equipoise.  While the 
knee problem caused by service seems very limited, the 
veteran clearly had knee problems in service and there is no 
evidence of any significant injury after service.  See Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Hence, VA must grant the 
claim.  The nature and extent of the disorder is not before 
the Board at this time.  

In light of the favorable outcome, there is no need to 
discuss whether VA has satisfied its duties pursuant to the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. § 5100 
et seq.  In other words, the Board finds that no further 
notification or assistance would be helpful, and deciding the 
appeal at this time is not prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).




IV.  Bilateral Finger Condition

The veteran's claim of February 2003 seeks service connection 
for a bilateral index finger disorder.  Thus, this is the 
sole issue the Board will address at this time. 

The veteran's service medical records note that he sustained 
an injury to his left hand and twisted his wrist in November 
1980.  The military physician observed that his left hand had 
good range of motion but was tender to palpation.  In this 
regard, the military physician provided a diagnosis of 
tendonitis.  

In January 1981, the veteran's service medical records 
indicate he had a follow up to his left hand injury which 
noted symptoms of tendonitis in his left hand and stinging on 
activity.  Ten days later, a military physician noted 
symptoms associated with persistent tendonitis in his hand 
from a twisting injury.  The military physician observed 
obvious edema, erythema, and deformity.  The physician 
provided a diagnosis of tendonitis associated with a left 
hand injury.  

In June 1986, the veteran's service medical records note he 
complained of pain in his right thumb and wrist.  A military 
physician noted tenderness to the thumb, loss of range of 
motion, and crepitus.  Six days later at an orthopedic 
consult, the military physician put his thumb in a splint and 
provided a diagnosis of a right thumb sprain.

In April 1988, the veteran's service medical records note 
multiple episodes of stubbing the ulnar aspect of his left 
hand on the wall while playing racquetball.  When examined, 
the military physician observed that his left hand was tender 
and swollen with normal motor skills.  The examiner provided 
a diagnosis of left hand contusion.  An x-ray of his left 
hand taken that same day noted no bone or joint injury or 
pathology.  Hence, the veteran's service medical records 
provide evidence in support of this claim.

In May 2003, VA afforded the veteran a compensation 
examination to determine the nature and etiology of his 
bilateral finger condition.  A VA examination of both hands 
revealed he was able to make a full fist and his grip was 
5/5.  In this regard, the examination of his distal DIP joint 
of both index fingers revealed that he has mild heberden 
nodes present, providing evidence in support of this claim.  

In addition, the examiner found no instability and no 
limitation of motion of the index fingers.  The veteran was 
able to make pinch movements with his index finger and thumb 
in both hands.  The VA examiner provided a diagnosis of 
degenerative joint disease of the terminal phalanx of the 
index finger.  However, the examiner also noted not evidence 
of limitation of motion due to his degenerative joint disease 
and no weakness, incoordination, loss of motion, or flare-up.  

The veteran's post-service medical record, overall, provides 
evidence in support of this claim.

After carefully reviewing the record, the Board finds that 
the evidence regarding the etiology of the veteran's 
bilateral finger condition is in relative equipoise.  Service 
connection for a bilateral index finger disorder will be 
granted. 

The veteran clearly had finger and hand problems in service 
and there is no evidence of any significant injury after 
service.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Hence, VA 
must grant the claim.

As noted above, in light of the favorable outcome, there is 
no need to discuss whether VA has satisfied its duties 
pursuant to the Veterans Claims Assistance Act of 2000.  38 
U.S.C.A. § 5100 et seq.  In other words, the Board finds that 
no further notification or assistance would be helpful, and 
deciding the appeal at this time is not prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).   In particular, letters by the RO March 2003, 
December 2003, and March 2006 (1) informed the veteran about 
the information and evidence not of record that is necessary 
to substantiate his claim; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the appellant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the appellant, 
the Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the appellant over the 
course of this appeal, the appellant clearly has actual 
knowledge of the evidence she is required to submit in this 
case; and (2) in this case, based on the appellant's 
contentions and the communications provided to the appellant 
by the VA over the course of this appeal, she is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, VA afforded the veteran appropriate compensation 
examinations to determine the severity of his service-
connected bilateral hearing loss and left inguinal hernia 
disabilities.  However, the medical record provides probative 
evidence, overall, against his claims for an initial 
compensable disability rating for bilateral hearing loss and 
left inguinal hernia.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.

ORDER

Entitlement to service connection for a bilateral knee 
condition and a bilateral index finger condition is granted.

Entitlement to an initial disability rating in excess of zero 
percent for bilateral hearing loss and left inguinal hernia 
is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


